PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Henderson
Application No. 16/102,674
Filed: 13 Aug 2018
For: POP-UP SHOP PLANNING SYSTEM


:
:
:
:	DECISION ON PETITION
:



This is a decision on the petition under 37 CFR 1.181, filed January 18, 2022, requesting that the Office withdraw the holding of abandonment of the above-identified application.

The petition under 37 CFR 1.181 is DISMISSED.

Any reconsideration petition must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C.§ 704.

A final Office action was mailed on November 12, 2020. On February 11, 2021, applicant filed a Certification and Request for Consideration under the After Final Consideration Pilot Program 2.0 and an amendment. On March 2, 2021, the Office mailed an Advisory action stating the  February 11, 2021 amendment failed to place the application in prima facie condition for allowance.  In addition, on March 2, 2021, the Office mailed an AFCP 2.0 Decision stating the after final amendment would not overcome all of the rejections in the most recent final Office action and the after final amendment will be treated under pre-pilot procedure. 

On March 5, 2021, March 8, 2021, and March 16, 2021, applicant filed additional amendments. The aforementioned amendments were not filed with an extension of time, pursuant to 37 CFR 1.136(a). Therefore, the aforementioned amendments were all filed late, after the February 12, 2021 3 month deadline to respond to the November 12, 2020 final Office action had passed. Nevertheless, on April 9, 2021, the Office mailed an Advisory action stating the March 16, 2021 amendment failed to place the application in prima facie condition for allowance.  In addition, on April 9, 2021, the Office mailed an AFCP 2.0 Decision stating the after final amendment would not overcome all of the rejections in the most recent final Office action and the after final amendment will be treated under pre-pilot procedure. 

On April 27, 2021, the Office received a $400 check. $340 was applied toward a Request for Continued Examination (RCE) filing fee. $60 was designated as an unapplied payment.

The Office mailed a Notice of Abandonment on November 22, 2021.

The present petition, filed January 18, 2022, argues the application is not abandoned, arguing a timely response to the November 12, 2020 final Office action was filed on April 18, 2021. The petition states, “I had actually responded to this notice via the mailing system on 04/18/21, and sent a check in the amount of $400 for a Request of Continued Examination (RCE)…”

The Office has no record of receiving a RCE on April 18, 2021. And even if the Office had received a RCE on April 18, 2021, it would have been filed too late.

It is unclear applicant means when referring to “the mailing system”.  If applicant is referring to USPS postal delivery, then the following discussion addresses how applicant can prove a RCE was filed on April 18, 2021.

An applicant alleging that a paper was filed in the Office and later misplaced has the burden of proving the allegation by a preponderance of the evidence. There are only three ways to get the Office to recognize a date of deposit in first class mail as the filing date for the correspondence that was not received in the Office. In general:


Petitioner must provide a copy of the original document with an affixed certificate of mailing listing the desired date as the date of deposit (See 37 CFR 1.8) OR  

Petitioner must provide a copy of an Express Mail label showing a “date-in” of the desired date and a copy of the document that contains a reference to the Express Mail receipt number (37 CFR 1.10) OR

(3) 	Petitioner must provide a copy of her itemized postcard receipt which properly identifies the papers which are being filed. This postcard receipt serves as prima facie evidence of receipt in the Office of all the items listed thereon on the date stamped thereon by the Office. See section 503, Manual Of Patent Examining Procedure (MPEP 503). 

Petitioner has not established a RCE was filed on April 18, 2021. The copy of the correspondence/RCE allegedly filed on April 18, 2021 includes a CERTIFICATE OF POSTAGE FILING” dated April 18, 2021, that states the correspondence was filed via USPS electronically. This is not possible. Filing by USPS involves physical mailing. There is no electronic option for USPS mailing. The certificate of mailing/transmission is not acceptable.

Please note that paying a fee ($400 received on April 27, 2021) is not the same as filing an actual executed Request for Continued Examination (RCE) Transmittal – Form PTO/SB/30.

Even if petitioner could prove a RCE was filed on April 18, 2021, the RCE would have been filed too late. The November 12, 2020 final Office action set a 3 month extendable deadline for reply. The Office has no record of receiving a petition for extension of time pursuant to 37 CFR 1.136(a) with fee. Therefore, the deadline for response was February 12, 2021. Please note the March 2, 2021 AFCP 2.0 Decision and the April 9, 2021 AFCP 2.0 Decision did not change the period for reply. The only period for reply was the one set in the November 12, 2020 final Office action. 

Petitioner is reminded that after a final action, there are only four possible proper replies:  (1) a Notice of Appeal, (2) the filing of a continuing application, (3) an amendment after final that makes the case ready for issuance or (4) a RCE.  To be a proper reply, an amendment after final must eliminate all of the Examiner's objections and rejections, and thus place the case in prima facie condition for allowance. 

The only timely filed reply, the amendment filed on February 11, 2021 did not place the application in prima facie condition for allowance.


The post-final rejection of amendments does not obligate the Office or examiner to provide an applicant with a new time period or time limit in which to provide a complete response. The rules of practice are clear that prosecution of an application to save it from abandonment must include such complete and proper action as the condition of the case may require.  The admission of an amendment not responsive to the last Office action, or refusal to admit the same, shall not operate to save the application from abandonment. "[T]he admission of, or refusal to admit, any amendment after final rejection, and any proceedings relative thereto, shall not operate to relieve the application or patent under reexamination from its condition as subject to appeal or to save the application from abandonment under § 1.135."  See 37 CFR 1.116(a).  

The application became abandoned on February 13, 2021 for failure to properly reply to the final Office action, mailed November 12, 2020.

The petition to withdraw the holding of abandonment under 37 CFR 1.181 is DISMISSED. No petition fee has been or will be charged in connection with this petition.

Petitioner is encouraged to consider filing a petition under 37 CFR 1.137(a) stating that the delay in responding was unintentional, rather than filing a renewed petition under 37 CFR 1.181.  An “unintentional” delay petition under 37 CFR 1.137(a) must be accompanied by the $525 petition fee.

Petitioner is encouraged to file a petition under 37 CFR 1.137(a) stating that the delay was unintentional.  The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly.  A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the required reply to the November 12, 2020 final Office action, the required micro entity petition fee of $525, and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  

For petitioner’s convenience, please find enclosed a copy of blank form:  PETITION FOR REVIVAL OF AN APPLICATION FOR PATENT ABANDONED UNINTENTIONALLY (PTO/SB/64).

Regarding fees: Petitioner paid $400 on April 27, 2021. $340 was a RCE filing fee and $60 was unapplied. The $60 is subject to refund. Applicant may either request a $60 refund via U.S. Treasury check or request that the Office apply it toward the $525 Rule 1.137(a) petition fee, which would leave a balance due of $465 for the Rule 1.137(a) petition fee.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions 
Randolph Building
			40l Dulany Street
			Alexandria, VA 22314
			
By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures: PETITION FOR REVIVAL OF AN APPLICATION FOR PATENT ABANDONED UNINTENTIONALLY (PTO/SB/64) and Privacy Act Statement.